Title: To Benjamin Franklin from the Baron de Sainneville, 17 June 1778
From: Sainneville, ——, baron de
To: Franklin, Benjamin


Monsieur
A Bord de la nimphe en rade de Brest,le 17. juin 1778
Je fais mettre à la poste divers paquets qui m’ont été remis à Boston pour vous. Quoique les addresses soient toutes écrittes en anglais, j’espere qu’ils ne vous parviendront pas moins exactement. Celui cy m’a été donné et recommandé par M. le president du conseil de l’amirauté, et comme la suscription n’en était pas déterminée, j’ai pris la parti d’y faire moi même une enveloppe. Je ne m’avise pas, Monsieur, de vous donner des nouvelles du continent d’amerique; vos lettres vous en instruiront beaucoup mieux que je ne pourrais le faire moi même. Vous me permettrez seulement de vous exprimer l’affection et l’estime que m’ont inspiré vos respectables compatriotes. Je desire qu’ils soient ègalement satisfaits de ma conduite et de mon séjour au milieu d’eux. J’ai l’honneur d’être très respectueusement Monsieur Votre très humble et très obeissant serviteur
Sainneville
 
Notation: Sainneville 17. Juin 1778.
